The defendant, in his petition for a rehearing, directs our attention to a clerical error in our original opinion and decree, in which we said that there were 28 lawsuits described in the committee's petition, by reference to the title and docket number of each case, when in fact the number of lawsuits described in the committee's petition by reference to the docket number and title of each case is 36. The eight cases which we accidentally failed to count are all but the first one of the 9 cases listed in paragraph X(6) in the committee's petition, and described in that paragraph by reference to the title and docket number of each case. The fact that there are 36 instead of 28 cases so described in the petition, as cases in which the committee charges that the judgments were obtained by collusion, is no reason why we should grant a rehearing. It is not necessary to grant a rehearing to correct a clerical error in a judgment, especially in one which is not a final or definitive judgment.
We now correct the error in the decree which we rendered on June 21, 1943, by merely substituting the number 36 for the *Page 263 
number 28 as the number of lawsuits described in the committee's petition by reference to the title and docket number of each case. With that correction the petition for a rehearing is denied.